DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the method steps as described in the specification.  For example, Fig.1-Fig.3 recite a flow diagram without defining each block in said flow diagram. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: 
“arranged at a fixed location”: the term “fixed” in claim 1 is a relative term which renders the claim indefinite; The term “fixed” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what reference the location is fixed; thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“the direction of a parking position”: there is insufficient antecedent basis for this term in the claim, rendering the claim scope indefinite;
Claims 2-7 depend from claim 1, include all of its limitations but do not cure its deficiencies, rendering them rejected under the same rationale.
Claim 2 recite, “the floor”. There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends rendering the claim scope indefinite. 
Claim 3 recites:
“the direction of travel” and “the point (P3)”: There is insufficient antecedent basis for these terms in the claim, nor in the claim from which it depends rendering the claim scope indefinite;
“optimally oriented”: the term “optimally” in this claim is a relative term which renders the claim indefinite; the term “optimally” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what reference the orientation is considered optimal; thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“a parking position (16)”: it is unclear if the parking position (16) recited herein is the same as or different from the parking position (16) recited in the independent claim, rendering the metes and bounds of the claim indefinite.
Claim 4 recites:
“the same time the distance covered is measured”; “the movement of the vehicle”; and “the distance (19)”: There is insufficient antecedent basis for these terms in the claim, nor in the claim from which it depends rendering the claim scope indefinite;
“a distance (18) covered between point (P1) and point (P2) is ascertained”: it is unclear what the term ascertained in this limitation intends to refer to, for example, it is unclear whether it refers to the distance being measured, reached, accomplished, or maybe predicted.
“the distance (19) to be covered contrary to the direction of travel”: it is unclear how a distance could be covered contrary to the direction of travel; that is, assuming the vehicle moves in a direction that is contrary to the direction of travel, the distance covered would refer to how much the vehicle moved; thus, the distance and the direction of travel are irrelevant entities and the recitation that the distance covered and the direction of travel are contrary to each other, renders the metes and bounds of the claim indefinite;
Claims 6 and 7 depend from claim 4, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale.
Claim 5 recites, “the change of arithmetic sign of the gradient of the magnetic flux”: There is insufficient antecedent basis for these terms in the claim, nor in the claim from which it depends rendering the claim scope indefinite;
Claim 6 recites:
“the undershooting of the third threshold value (S3)”; “the change of arithmetic sign of the gradient”; “the parking process”: There is insufficient antecedent basis for these terms in the claim, nor in the claim from which it depends rendering the claim scope indefinite.
Claim 7 recites:
“the interval (31) between the point (P1) and the point (P2)” and “the magnitude of the difference (32)”: There is insufficient antecedent basis for these terms in the claim, nor in the claim from which it depends rendering the claim scope indefinite; 
“the interval (31) ascertained from the database (30)”: it is unclear what the term ascertained in this limitation intends to refer to; that is, ascertaining the interval from the database could refer to confirming, or matching the interval from the database or obtaining and/or extracting the interval from the database;
“a difference (32) is ascertained”: this limitation is indefinite because (i) it is unclear what the distance (32) represents, (i.e. between which two points for example); (ii) it is unclear what the term ascertained in this limitation intends to refer to; that is, ascertaining the distance could refer to measuring the distance, re-assuring the distance, confirming the distance, or even travelling the distance. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US2012133215A1).
Regarding claim 1, Lai discloses:
a method for operating an inductive transmission apparatus (10) including a transmission coil (11) and a reception coil (12), wherein the reception coil (12) is arranged in a vehicle (13) and the transmission coil (11) is arranged at a fixed location ([0020]: The movable apparatus 2 includes a processing unit 24 and an inducting coil 21 electrically connected to the processing unit 24. The positioning station 3 includes a power transmitting unit 32 and a transmitting coil 31 connected to the power transmitting unit 32.; Fig. 4: inducting coil 21, transmitting coil 31), the method comprising:
transmitting a magnetic field (15) by means of the transmission coil (11) ([0020]: “transmitting a testing signal via the transmitting coil 31 (Step S01)”; Fig. 3: Step S01);
moving the vehicle (13) in the direction of a parking position (16) wherein the reception coil (12) covers at least part of the transmission coil (11) in the parking position (16) ([0020]; [0021]: “drives the movable apparatus to move towards the positioning station 3 accordingly to complete the positioning process. More detail, the processing unit 24 measures an induction value of the inducting coil 21 and drives the movable apparatus 2 to move towards the positioning station 3 according to the induction value”; Fig. 4: Step S04);
measuring a magnetic flux passing through the reception coil (12) ([0020]: “measuring an induction value (such as a voltage value) of the inducting coil 21”; Fig. 3: Step S03)
reducing a velocity of the vehicle (13) when a first threshold value (S1) for the magnetic flux passing through the reception coil (12) is exceeded (Fig. 4: S104 and S105; Fig. 5: Second Stage and/or third stage, maximum threshold V1; [0025]: “After the induction value reaches the induction value V1, as the distance between the center points of two coils decreases, the induction value decreases. In the second stage, the processing unit 24 drives the movable apparatus 2 to slow down, so as to avoid that the movable apparatus 2 moves too fast to get a wrong determination”);
detecting when a second threshold value (S2) is undershot and detecting a point (P1) without effective magnetic flux passing through the reception coil (12) (Fig. 5: The stage between the second and the third stage when the induction value reaches zero, is interpreted to be the point without effective magnetic flux; Fig. 4: S104 and S107; [0025]: “When the induction value decreases to zero, the system determines that the distance between two centers of two coils is X. According to the electromagnetic theory, the value of X is slightly smaller than a sum of radiuses of two coils. The precise value of X can be measured in practice.)  
Regarding claim 2, Lai discloses the transmission coil (11) is arranged in the floor (14), in a wall (27) or in a ceiling (28) ([0007]: “the conventional charging method is achieved by physical contact, the charging station should be leaned on a wall or a pillar to withstand impact while the movable electronic device is physically contact the charging station to be charged). 
Regarding claim 3, Lai discloses:
the vehicle (13) is moved on in the direction of travel by a distance (17) from the point (P1) without effective magnetic flux passing through to the point (P3) at which the transmission coil (11) and the reception coil (12) are optimally oriented with respect to one another ([0025]; [0026]: “When the induction value reaches the constant value V2, it means that the two coils are overlapped” P1 interpreted to be the point/instance where the induction value drops to zero, the speed of the vehicle is reduced, and P3 is interpreted to be the point at which the two coils are overlapping (i.e. BRI of Optimally Oriented); [0032]: “The robot moves back for a preset distance and rotates around to make the two coils overlapped and make the robot face outwards”; Fig. 7: S108).
the vehicle (13) is stopped when a parking position (16) at the point (P3) at which at least part of the reception coil (12) is covered by the transmission coil (11) is reached (Fig. 5, S107, S108; [0032]: “If the induction value gradually decreases, the robot slows down, then keeps moving on until the induction value is zero, and then the robot stops (S107). The Step 107 corresponds to the second stage in FIG. 5. The robot moves back for a preset distance and rotates around to make the two coil overlapped and make the robot face outwards (S108)”; See claims 6 and 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Taniguchi (US2017/0001532 A1)
Regarding claim 4, Lai discloses the vehicle (13) is moved on in the direction of travel and at the same time the distance covered is measured ([0020]; [0021]; [0025]: distance X; [0032]) and the vehicle (13) is stopped when the point without effective magnetic flux passing through the reception coil (12) is reached ([0032]).
However, Lai does not explicitly state:
a second point (P2) without effective magnetic flux passing through the reception coil (12) is detected during the movement of the vehicle (13) and 
the vehicle (13) is stopped when the second point (P2) without effective magnetic flux passing through the reception coil (12) is reached and a distance (18) covered between point (P1) and point (P2) is ascertained, and 
the distance (19) to be covered contrary to the direction of travel up to the parking position (16) is calculated by halving the distance (18) and 
the vehicle (13) is moved contrary to the direction of travel by the distance (19) from the second point (P2) without effective magnetic flux passing through to the parking position (16) in which at least part of the reception coil (12) is covered by the transmission coil (11) at the fixed location.
On the other hand, Taniguchi teaches:
a second point (P2) without effective magnetic flux passing through the reception coil (12) is detected during the movement of the vehicle (13) (See Figure 4, Point X4; [0075])
the vehicle (13) is stopped when a distance (18) covered between point (P1) and point (P2) is ascertained (([0011]; [0102]: When alignment is executed the vehicle stops; [0070]; [0072]; Figure 4, the distance between P1 and P2 is the distance on the graph between X3 and X4, i.e. X3+ X4; [0074], distance L), and 
the distance (19) to be covered contrary to the direction of travel up to the parking position (16) is calculated by halving the distance (18) (Figure 4, the distance from X0 to X3 is the forward movement of the vehicle, while the distance from 0 to X4 is the rearward movement (i.e. contrary direction), the point X0 is halfway between X3 and X4, and thus the distance traveled from X0 to X4 is half of the distance X3+X4; [0092]);
the vehicle (13) is moved contrary to the direction of travel by the distance (19) from the second point (P2) without effective magnetic flux passing through to the parking position (16) in which at least part of the reception coil (12) is covered by the transmission coil (11) at the fixed location ([0078]; [0079]; Alignment is executed)
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Lai reference and include features from the Taniguchi reference, and detect a second point (P2) without effective magnetic flux passing through the reception coil (12) is reached and determine the distance and vehicle direction accordingly. Doing so would enable executing a highly-accurate alignment to enhance the power transfer efficiency, as stated by Taniguchi ([0011]).
Regarding claims 5 and 6, Lai discloses the exceeding of a third threshold value (S3) for the magnetic flux passing through the reception coil (12) is detected (Fig. 5: threshold value V2; [0026]: “In a third stage, the induction value increases rapidly and reaches a constant value, such as an induction value V2. When the induction value reaches the constant value V2, it means that the two coils are overlapped. In the positioning method, after the induction value reaches the constant value V2, the processing unit 24 stops the movable apparatus 2. Thus, the positioning of the movable apparatus is finished”).
However, it does not explicitly state the change of arithmetic sign of the gradient of the magnetic flux passing through the reception coil (12) is detected. 
On the other hand, Taniguchi teaches the change of arithmetic sign of the gradient of the magnetic flux passing through the reception coil (12) is detected (Fig. 4, X5; [0087]; [0088]:” The local minimum of power reception voltage VR can also be detected by detecting change in polarity of a differential value of power reception voltage VR. If the local minimum of power reception voltage VR has been detected during rearward movement of vehicle 10 (YES in step S90), vehicle ECU 500 sets distance L between the coils at X3” [change in polarity, is interpreted to read on the change in sign]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Lai reference and include features from the Taniguchi reference, and detect a second point (P2) without effective magnetic flux passing through the reception coil (12) is reached and determine the distance and vehicle direction accordingly. Doing so would enable executing a highly-accurate alignment to enhance the power transfer efficiency, as stated by Taniguchi ([0011]).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TSUKAMOTO (US-10116173-B2) discloses a parking assistance device used in a wireless power supply system which performs wireless power supply between the power transmitting coil on a ground side and the power receiving coil on a vehicle side, and includes: three or more coils aligned in one direction in a plan view of the vehicle, the coils configured to detect magnetic flux in a height direction of the vehicle which is generated by the power transmitting coil; and a misalignment detection unit configured to detect misalignment between the power transmitting coil and the power receiving coil in the one direction, based on a decrease in the magnetic flux in the height direction of the vehicle which is detected by the three or more coils
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669